       Case 4:19-cv-00859-JM-JTK Document 78 Filed 02/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

DEVERICK SCOTT,                                                          PLAINTIFF
ADC #131042

                                    4:19CV00859-JM-JTK

CORRECT CARE SOLUTIONS, et al.                                                 DEFENDANTS

                                           ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.    There have been no objections. After a review of those

proposed findings and recommendations, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Temporary Restraining Order

and Emergency Hearing, which this Court construes as a Motion for Preliminary Injunctive Relief

(Doc. No. 67) is DENIED.

       IT IS SO ORDERED this 2nd day of February, 2021.




                                           _________________________________
                                           JAMES M. MOODY, JR.
                                           UNITED STATES DISTRICT JUDGE




                                              1
